Name: Commission Delegated Regulation (EU) 2018/47 of 30 October 2017 authorising the use of alternative T90 trawls in Baltic Sea fisheries, by way of derogation from Council Regulation (EC) No 2187/2005
 Type: Delegated Regulation
 Subject Matter: technology and technical regulations;  fisheries;  natural environment
 Date Published: nan

 12.1.2018 EN Official Journal of the European Union L 7/21 COMMISSION DELEGATED REGULATION (EU) 2018/47 of 30 October 2017 authorising the use of alternative T90 trawls in Baltic Sea fisheries, by way of derogation from Council Regulation (EC) No 2187/2005 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Regulation (EU) 2016/1139 of the European Parliament and of the Council of 6 July 2016 establishing a multiannual plan for the stocks of cod, herring and sprat in the Baltic Sea and the fisheries exploiting those stocks, amending Council Regulation (EC) No 2187/2005 and repealing Council Regulation (EC) No 1098/2007 (1), and in particular Article 8 thereof, Whereas: (1) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (2) aims to progressively eliminate discards in all Union fisheries through the introduction of a landing obligation for catches of species subject to catch limits. Measures to gradually eliminate discards may be included in multiannual plans. (2) Regulation (EU) 2016/1139 establishes a multiannual plan for the stocks of cod, herring and sprat in the Baltic Sea and the fisheries exploiting those stocks. It provides, inter alia, for technical measures to be adopted by the Commission in order to contribute to the achievement of the objectives of that multiannual plan. In particular, the Commission may adopt delegated acts regarding modifications to fishing gears intended to ensure or improve selectivity, to reduce unwanted catches or to minimise the negative impact on the ecosystem. (3) Council Regulation (EC) No 2187/2005 (3) lays down technical conservation measures in relation to taking and landing of fishery resources in the Baltic Sea. That Regulation defines the ranges of mesh size and other specifications i.a. the fishing gears admissible for each target species in the Baltic Sea. (4) Denmark, Germany, Estonia, Latvia, Lithuania, Poland, Finland and Sweden have a direct fisheries management interest in the Baltic Sea. Those Member States have submitted a joint recommendation (4) to the Commission, after consulting the Baltic Sea Advisory Council. The recommendation indicates that certain modifications to the specifications of characteristics of codend in the existing T90 trawls, as defined in Regulation (EC) No 2187/2005, will improve selectivity and reduce the amounts of unwanted catches of cod. Scientific contribution confirming that indication was obtained from the Scientific, Technical and Economic Committee for Fisheries (STECF). (5) The measures suggested in the joint recommendation, concerning the use of alternative T90 trawls in addition to the T90 trawls defined in Regulation (EC) No 2187/2005, contribute to the achievement of the objectives of the multiannual plan established by Regulation (EU) 2016/1139. Those measures should therefore be adopted in line with Article 18(3) of Regulation (EU) No 1380/2013, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation authorises the use, in certain Baltic Sea fisheries, of T90 trawls meeting specifications which are different from the specifications laid down in Regulation (EC) No 2187/2005. Article 2 Scope This Regulation shall apply to Union fishing vessels operating in the Baltic Sea fisheries referred to in Article 1 of Regulation (EU) 2016/1139. Article 3 Definitions For the purposes of this Regulation, the following definitions shall apply: (a) T90 trawls means trawls, Danish seines, and similar gears having a codend and extension piece produced from a standard diamond knotted netting turned 90 ° so that the main direction of run of the netting twine is parallel to the towing direction; (b) Member States concerned means Denmark, Germany, Estonia, Latvia, Lithuania, Poland, Finland and Sweden Article 4 Alternative specifications for the T90 trawl codend 1. The use of T90 trawls having a codend compliant with the following specifications shall be authorised by way of derogation from Annex II to Regulation (EC) No 2187/2005: (a) the mesh size of the codend shall be at least 115 mm, by way of derogation from footnote 2 to Annex II and point (b) of Appendix 2 to that Annex; (b) the number of meshes in any circumference in the codend sensu strictu and the extension piece, excluding joinings and selvedges, shall be 80 meshes round, by way of derogation from point (e) of Appendix 2 to that Annex; (c) the length of the codend shall be at least 9 m; 2. The codend shall meet all other specifications laid down in Appendix 2 to that Annex. Article 5 Recording of catches Member States concerned shall ensure that catches made using the fishing gear described in Article 4 are recorded separately from catches made using other fishing gears. Article 6 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 191, 15.7.2016, p. 1. (2) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (3) Council Regulation (EC) No 2187/2005 of 21 December 2005 for the conservation of fishery resources through technical measures in the Baltic Sea, the Belts and the Sound, amending Regulation (EC) No 1434/98 and repealing Regulation (EC) No 88/98 (OJ L 349, 31.12.2005, p. 1). (4) Joint Recommendation of the BALTFISH High Level Group. Technical measures for ICES subareas 22-32 (the Baltic Sea)  alternative codend for T90.